DeviN, J.
The only exceptions brought forward in defendant’s assignments of error relate to the court’s charge to the jury.
Several excerpts from the charge to which exception was noted, when taken out of context, might appear to have some substance, hut when the charge is considered in its entirety and contextually we discover no prejudicial error. S. v. Bridges, 231 N.C. 163, 56 S.E. 2d 397; S. v. Truelove, 224 N.C. 147, 29 S.E. 2d 460; S. v. Lee, 192 N.C. 225, 134 S.E. 458.
The court charged the jury as follows: “In this case the State of North Carolina has offered certain evidence of the bad character of the defendant. He having testified in his own behalf, it becomes my duty to instruct you how you will consider that evidence. I instruct you that you will not consider that as substantive evidence but will consider it only as it bears upon the credibility of the witness Marvin Worrell by testifying in his own behalf, and it is only in that light you will consider that testimony.” Objection to this instruction when considered in the connection in which it was given cannot be sustained.
Also, the court instructed the jury that the testimony of interested parties, near relatives and accomplices should he taken with some degree of allowance, “but the rule does not reject or necessarily impeach such evidence.” To this the court added, “I instruct you where a defendant in the trial of a criminal action testifies in his own behalf, if you believe he has sworn to the truth, and find him worthy of belief, you should give as full credit to his testimony as you would to any other witness, 'notwithstanding his interest in your verdict.” We perceive no substantial harm to the defendant from this instruction. S. v. Davis, 209 N.C. 242, 183 S.E. 420. Considered in its entirety we think the defendant has no cause for complaint. Error was assigned in no other respect. The evidence supported the verdict.
In the trial we find
No error.